Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


2. Claim(s) 1, 13  is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by
Suzuki (US20130169221A1). 
With regard to claim 1, Suzuki teaches   a power supply apparatus ( e.g., 3, Fig. 7D) for wirelessly supplying power to
a plurality of terminals ( 2-1, 2-2, 2-3, Fig. 7D), the power supply apparatus comprising:
a transceiver ( e.g., 48, Fig 4)  configured to receive terminal information from each of the plurality of terminals ( see [0062] 48 receiving information from 2);
a power supplier ( e.g., 41, Fig. 4) configured to wirelessly supply power to the plurality of terminals ( e.g., 2-1, 2-2, 2-3, Fig. 7D); and a controller ( e.g., 46, Fig. 4) configured to: obtain a setting information for setting a charging order ([0063] control unit receives charging order ) of the plurality of terminals ( e.g., 2, Fig. 7D), wherein the setting information for setting the charging order is set by a user input ( see [0119] charging order can be set by a user, e.g., changing the charge order based on a number  written by the user or the number of taps given 
identify the charging order of the plurality of terminals based at least in part on the setting information ( see [0015][0016] ), and control the power supplier to sequentially transmit, to each of the plurality of terminals, power based at least in part on the identified charging order ( see [0016] charging based on the charge order). wherein, if the identified charging order indicates that a first terminal among the plurality of terminals is selected to be preferentially charged over a second terminal among the plurality of terminals ( [0016], the charging of a mobile terminal having a higher priority of charging can be quickly started), the controller is further configured to control to start charging the second terminal after charging of the first terminal is completed ( see[0102] when the charging has completed, performs power transmission setting for the next charging order,  [0126] charge based on the changed order, After the charging of the mobile terminal 2 has been completed, another mobile terminal 2 is charged.) 
With regard to claim 13, Suzuki  teaches a method for wirelessly supplying power from a power supply apparatus ( e.g., 3, Fig. 7D) to a plurality of terminals( 2-1, 2-2, 2-3, Fig. 7D),, the method comprising:

receiving a setting information for setting a charging order of the plurality of terminals([0063] control unit receives charging order ), wherein the setting information for setting the charging order is set by a user input ( see [0119] charging order can be set by a user, e.g., changing the charge order based on a number  written by the user or the number of taps given by the user)and the setting information for setting the charging order comprises user selection information corresponding to a specific terminal for preferentially charging at least one terminal selected by the user input among the plurality of terminals for which the terminal information( [0016] charging order is related to the charging priority, the charging of a mobile terminal having a higher priority of charging can be quickly started)  of each of the plurality of terminals has been received;
identifying the charging order of the plurality of terminals based at least in part on the setting information( see [0015][0016] ); and
sequentially transmitting, to each of the plurality of terminals, power based at least in part on the identified charging order ( see [0016] charging based on the charge order). .
wherein, if the identified charging order indicates that a first terminal from among the plurality of terminals is selected to be preferentially charged over a second terminal from among the plurality of terminals, ( [0016], the charging of a mobile terminal having a higher priority of charging can be quickly started) charging the second terminal is started after charging the first terminal is completed( see[0102] when the charging has completed, performs power transmission setting for the next charging order,  [0126] charge based on the changed order, After the charging of the mobile terminal 2 has been completed, another mobile terminal 2 is charged) .



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


3. Claims 2-5, 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Suzuki (US20130169221A1)  in  view of  Won(US 2011/0221389 A1) and Keating ( US 20100213895).
With regard to claim 2 Suzuki teaches all the limitations of claim 1,but not the transceiver is configured to receive a position information message of the plurality of terminals and the controller is configured to control a display to display at least one of whether the plurality of terminals are chargeable and positions of the plurality of terminals based on the position information message.
However, Won teaches the transceiver ( e.g., 275, Fig. 2B)  is configured to receive a position information message of the plurality of terminals ( see [0057] device(s) send charging request to other neighbor device, which including its position information). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made  to modify the apparatus of  Claim 1 , to receive a position information message of the plurality of terminals, as taught by  Won, in order to use the position information to determine whether the wireless charge can be provided, improve the efficiency of the power transfer. 
Further, Keating teaches the controller ( e.g., 214, Fig. 4) is configured to control a display ( e.g., 801,Fig. 7) to display at least one of whether the plurality of terminals are 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made  to modify the apparatus of  Suzuki and Won , to control a display to display at least one of whether the plurality of terminals are chargeable and positions of the plurality of terminals based on the position information message, as taught by  Keating, in order to display the device is chargeable or not so that the user can aware the status of the device, and improve the user’s experience.  
With regard to claim 3, the combination of Suzuki, Won and Keating teaches all the limitations of claim 2, Won further teaches the position information message is a Radio Frequency (RF) signal or a short range wireless communication signal ( ( see [0044]. the wireless communication unit 275 requests wireless charging from other electronic devices and receives a response to the request using near field communication, such as ZigBee, Bluetooth®, WiFi, Ultra-Wide Band (UWB), and the like). 
With regard to claim 4, the combination of Suzuki, Won and Keating teaches all the limitations of claim 3, Keating further teaches when the plurality of terminals are within a preset distance from the power supplier, the controller is configured to control the display to display ( e.g., 801, Fig. 7)  whether the plurality of terminals are chargeable (interface 801  indicate the current status of the transmitter. Such an indication may occur as part of a display, such as using one or more flashing lights to indicate whether the charger is transmitting and also 
With regard to claim 5, the combination of Suzuki, Won and Keating teaches all the limitations of claim 3, Keating further the controller is configured to control the display to display whether the plurality of terminals are  chargeable ( interface 801  indicate the current status of the transmitter. Such an indication may occur as part of a display, such as using one or more flashing lights to indicate whether the charger is transmitting and also whether one or more electronic devices positioned within an associated charging region is being charged[0055])based on a short range wireless communication topology between the plurality of terminals and the power supplier( see [0047], [0048] of Won, the status information is communicated to the power transmitter through  the near field communication using one of ZigBee, Bluetooth®, wireless LAN, and UWB).
With regard to claim 14, Suzuki teaches all the limitations of claim 13, but not receiving a position information message of the plurality of terminals, and displaying at least one of whether the plurality of terminals are chargeable and positions of the plurality of terminals based on the position information message.
	However, Won teaches receiving a position information message of the plurality of terminals ( see [0057] device(s) send charging request, which including its position information). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made  to modify the method of Suzuki , to receive a position information message of the plurality of terminals, as taught by  Won, in order to use the position information to determine whether the wireless charge can be provided, improve the efficiency of the power transfer.
801  indicate the current status of the transmitter. Such an indication may occur as part of a display, such as using one or more flashing lights to indicate whether the charger is transmitting and also whether one or more electronic devices positioned within an associated charging region is being charged. [0055]) and  positions of the plurality of terminals based on the position information message ( Won teaches status information including the position information can be used to decide whether wireless charging can be provided, [0048]-[0049]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made  to modify the method of  Suzuki and Won , to display at least one of whether the plurality of terminals are chargeable and positions of the plurality of terminals based on the position information message, as taught by  Keating,  in order to display the device is chargeable or not so that the user can aware the status of the device, and improve the user’s experience.  
With regard to claim 15,  the combination of  Suzuki, Won  and Keating teaches all the limitation of claim 14, Won further teaches wherein the position information message is a Radio Frequency (RF) signal or a short range wireless communication signal( see [0044]. the wireless communication unit 275 requests wireless charging from other electronic devices and receives a response to the request using near field communication, such as ZigBee, Bluetooth®, WiFi, Ultra-Wide Band (UWB), and the like). 
With regard to claim 16, the combination of Suzuki, Won  and Keating teaches all the limitations of claim 15, Keating further teaches displaying whether the plurality of terminals are chargeable when the plurality of terminals are within a preset distance from the power supply apparatus ( interface 801  indicate the current status of the transmitter. Such an indication may occur as part of a display, such as using one or more flashing lights to indicate whether the whether one or more electronic devices positioned within an associated charging region is being charged[0055]). 
With regard to claim 17, the combination of Suzuki, Won  and Keating teaches all the limitations of claim 15, Keating further teaches displaying whether the plurality of terminals is chargeable (interface 801  indicate the current status of the transmitter. Such an indication may occur as part of a display, such as using one or more flashing lights to indicate whether the charger is transmitting and also whether one or more electronic devices positioned within an associated charging region is being charged ) based on a short range wireless communication topology between the plurality of terminals and the power supply apparatus ( see [0047], [0048] of Won, the status information is communicated to the power transmitter through  the near field communication using one of ZigBee, Bluetooth®, wireless LAN, and UWB). 

4. Claims 6-8, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Suzuki (US20130169221A1) in view of  Yoshida (US20130271080). 
With regard to claim 6, Zuzuki teaches all the limitations of claim 1, but not the controller is configured to determine expected charging completion times of the plurality of terminals based on charging state information, and to control a display to display the expected charging completion times. 
However, Yoshida teaches about the controller  (11， Fig. 6) is configure to determine expected charging completion times of the plurality of terminals based on charging state information(The control unit 11 may calculate a time until charge completion based on the charge processing information, and notify the user of the charging time by indicating it on a display unit,[0084]), and to control a display to display the expected charging completion times 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made  to modify the apparatus of  Suzuki, to determine an expected charging completion times of the plurality of terminals based on charging state information, and to control a display to display the expected charging completion times,  as taught by  Yoshida , in order to display the device is chargeable or not so that the user can aware the status of the device, and improve the user’s experience.   
With regard to claim 7, the combination of Suzuki and Yoshida teaches all the limitations of claim 6, Yoshida further teaches the controller is configured to determine the expected charging completion times of the plurality of terminals based on a power reception control signal ( e.g., based on the charge processing information, [0084], see [0082] charge processing information is based on the detected information for the power receiving device battery, while Suzuki [0073] teaches the charging pad receives notification from the mobile terminal 2 a notification that charging has been completed )  and the supplied power( see Fig. 2, the charging time is related to the supplied power, also see [0003], charge time is related to the output voltage of the supplier), and to control the display to display the expected charging completion times ([0084], The control unit 11  notify the user of the charging time by indicating it on a display unit). 
With regard to claim 8, the combination of Suzuki and Yoshida teaches all the limitations of claim 7, Yoshida further teaches the power reception control signal is associated with whether each of the plurality of terminals receives power( see [0042] detect the information from the power receiving device such as battery, [0042] describes based on the detected information decide which kind of battery the receiver is, can it be charged?, if it cannot be charged, means the terminals did not receive power [0044] based on the detected information 
With regard to claim 18,  Suzuki teaches all the limitations of claim 13, but not displaying a charging state, wherein displaying the charging state comprises determining expected charging completion times of the plurality of terminals based on the received information and displaying the expected charging completion times. 
However, Yoshida teaches about displaying a charging state ( [0084], The control unit 11 may calculate a time until charge completion based on the charge processing information, and notify the user of the charging time by indicating it on a display unit) wherein displaying the charging state comprises determining expected charging completion times of the plurality of terminals based on the received information ( e.g., based on the charge processing information, [0084], see [0082] charge processing information is based on the detected information for the power receiving device battery, while Suzuki [0073] teaches the charging pad receives notification from the mobile terminal 2 a notification that charging has been completed)  and displaying the expected charging completion times ([0084], The control unit 11 may calculate a time until charge completion based on the charge processing information, and notify the user of the charging time by indicating it on a display unit).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made  to modify the method of  Suzuki, to display a charging state, wherein displaying the charging state comprises determining expected charging completion times of the plurality of terminals based on the received information and displaying the expected charging completion time,  as taught by  Yoshida , in order to display the device is chargeable or not so that the user can aware the status of the device, and improve the user’s experience. 
With regard to claim 19, the combination of Suzuki and Yoshida teaches all the limitations of claim 18, Yoshida further teaches displaying the charging state comprises determining expected charging completion times of the plurality of terminals based on a power reception control signal ( e.g., based on the charge processing information, [0084], see [0082] charge processing information is based on the detected information for the power receiving device battery, while Suzuki [0073] teaches the charging pad receives notification from the mobile terminal 2 a notification that charging has been completed)  and the supplied power ( see Fig. 2, the charging time is related to the supplied power, also see [0003], charge time is related to the output voltage of the supplier), and displaying the expected charging completion times( The control unit 11 may calculate a time until charge completion based on the charge processing information, and notify the user of the charging time by indicating it on a display unit, [0084]) .
With regard to claim 20, the combination of Suzuki and Yoshida teaches all the limitations of claim 19, Yoshida further teaches the power reception control signal is associated with whether each of the plurality of terminals receives power ( see [0042] detect the information from the power receiving device such as battery, [0042] describes based on the detected information decide which kind of battery the receiver is, can it be charged?, if it cannot be charged, means the terminals did not receive power [0044] based on the detected information decide whether the receive needed to be charged, if it does not need to be charged, it does not need to receive power)

5. Claims 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Suzuki (US20130169221A1) in  view of  Keating ( US 20100213895).
With regard to Claim 27, Suzuki teaches all the limitations of claim 1, but not  a display configured to display identification information of each of the plurality of terminals.
However, Keating teaches a display ( e.g., 801, Fig. 7) configured to display identification information of each of the plurality of terminals ( see [0062] interface 801 may be configured to visually or audibly convey an identifier such as a device label (e.g., a user name), a device type (e.g., cell phone, camera, etc.), or any combination)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made  to modify the apparatus of Suzuki , to display identification information of each of the plurality of terminals, as taught by  Keating, in order to display useful information for the user of the chargeable device, so that the user can learn the status of the charging and improve the user’s experience.   
With regard to claim 28, the combination of Suzuki teaches all the limitations of claim 1, but not  the controller is further configured to control to provide identification information of the plurality of terminals based on the received information for display.
However, Keating  teaches the controller is further configured to control to provide identification information of the plurality of terminals ( see [0062] interface 801 may be configured to visually or audibly convey an identifier such as a device label (e.g., a user name), a device type (e.g., cell phone, camera, etc.), or any combination)based on the received information  (Suzuki teaches about ping and identification stage, and charging pad receives response from the mobile terminal in Fig. 6) for display.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made  to modify the apparatus of Suzuki , to provide identification information of the plurality of terminals based on the received information for display, as taught by  Keating, in order to use the existing hardware from the reception device to receive identification information to reduce the cost, display useful information for the user of the chargeable device, so that the user can learn the status of the charging and improve the user’s experience.  
With regard to claim 29, the combination of Suzuki teaches all the limitations of claim 13, but not displaying identification information of each of the plurality of terminals.
However, Keating teaches displaying identification information of each of the plurality of terminals ( see [0062] interface 801 may be configured to visually or audibly convey an identifier such as a device label (e.g., a user name), a device type (e.g., cell phone, camera, etc.), or any combination)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made  to modify the method of Suzuki , to display identification information of each of the plurality of terminals, as taught by  Keating, in order to display useful information for the user of the chargeable device, so that the user can learn the status of the charging and improve the user’s experience.  
With regard to claim 30,  Suzuki teaches all the limitations of claim 13, but not  providing identification information of the plurality of terminals based on the received information for display. 
However, Keating  teaches providing identification information of the plurality of terminals ( see [0062] interface 801 may be configured to visually or audibly convey an identifier such as a device label (e.g., a user name), a device type (e.g., cell phone, camera, etc.), or any combination)based on the received information  ( Suzuki teaches about ping and identification stage, and charging pad receives response from the mobile terminal) for display.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made  to modify the method of Suzuki , to provide identification information of the plurality of terminals based on the received information for display, as taught by  Keating, in order to use the existing hardware from the reception device to receive identification information to reduce the cost, display useful information for the user of the chargeable device, so that the user can learn the status of the charging and improve the user’s experience.  


6. Claim 1 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Bourilkov (US20100295503) in view of  Van Wageningen (US 2011/0298297)
With regard to claim 1, Bourilkov teaches a power supply apparatus for supplying power to a plurality of terminals ( 12a, 14a, 16a, Fig. 1) , the power supply apparatus comprising:  a transceiver ( e.g., part of charger 2 , 32, Fig. 2)  configured to receive terminal information from each of the plurality of terminals (the charger communicates 64 and identifies a device, see[0041]);
a power supplier ( e.g., 30, Fig. 1) configured to supply power to the plurality of terminals ( 12a, 14a, 16a, Fig. 1) ; and a controller ( e.g., 32, Fig. 2) configured to:
obtain a setting information for setting a charging order of the plurality of terminals, wherein the setting information for setting the charging order is set by a user input ( see UI, Fig. 2) ( [0044] the user programs the charger through the user-input section of the user interface 34 to select the order in which the charging ports get charged)  and the setting information for setting the charging order comprises user selection information corresponding to a specific terminal for preferentially charging at least one terminal selected by the user input among the plurality of terminals ( [0043] [0044] the devices are charged one at a time, optionally according to a specified priority that the user defines. Such a charging scheme has the advantage being able to charge selected devices before others as needed) for which the terminal information of each of the plurality of terminals has been received(the charger communicates 64 and identifies a device, see[0041]),
identify the charging order of the plurality of terminals based at least in part on the setting information ( [0044] order of charge set by the user), and
control the power supplier to sequentially transmit, to each of the plurality of terminals, power based at least in part on the identified charging order. ( see [0043], [0044] devices are charged one at a time based on the priority or order that user defined) wherein, if the identified 
Bourilkov does not teach a power supply apparatus for wirelessly supplying power to a plurality of terminals, and a power supply configured to wirelessly supply power to the plurality of terminals.
However,  Van Wageningen teaches a power supply apparatus ( e.g., T, Fig. 1) for wirelessly supplying power to a plurality of terminals ( R1, R2, R3, Fig. 1), and a power supply  ( e.g., Pin, 310, Fig. 3B) configured to wirelessly supply power to the plurality of terminals ( R1, R2, R3, Fig. 1) .( Note Van Wageningen also teach a transceiver ( e.g., 320, Fig. 3B) configured to receive terminal information from each of the plurality of terminals ( e.g., R1, R2, R3, Fig. 3B)([0136]) and charging order comprising user selection information corresponding to a specific terminal for preferentially charge at least one terminal selected  by user input among a plurality of terminals ( see ( [0045] user can decide the some reception device are more critical and [0009] charging order depends on the priority).)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made  to modify the apparatus of Bourilkov, to include a power supply apparatus for wirelessly supplying power to a plurality of terminals, and configure a power supply to wirelessly supply power to the plurality of terminals, as taught by  Van Wageningen, in order to control the wireless charging order based on the user input information, improve the controllability of the charger in the wireless charging field, and use the desired selected charging technology such as wireless charging technology to avoid wire connections, improve the charging flexibility and satisfy the user’s requirement. 


Response to Argument
7. Applicant’s argument about 112(a) rejection of claims 1-8, 13-20, 27-30  are persuasive, the 112(a) rejection in office action on 6/16/2020 is withdrawn.
 	Applicant’s arguments with respect to the prior art rejection of claims 1 and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Muller ( US 8890473) teaches about the charging the vehicle in sequence based on the input device information.
Baarman ( US 20100171461) teaches about determining the charging sequence
Vanapalli (US20160371415A1)  teaches about the user can decide the power sequencing 
Batzler (US8410633B2) teaches about a transfer switch allows the user to reassign priority values to each load based on user’s preference
Shigenari (US7002922B1) teaches about charging based on a predetermined order.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PINPING SUN/Primary Examiner, Art Unit 2836